Mr. Justice. Wilkin delivered the opinion of the Court: It is not claimed that lot 5 a, survey 780, was included in the schedule marked “A.” There is nothing in the record tending to prove that it was not included in schedule “D,” and therefore the presumption that it was returned as real estate other than railroad track must obtain. It is not pretended that it was assessed by the hoard of equalization, or that any tax whatever has been paid on it for the year 1886. The proof offered on the hearing, and excluded, was to the effect that this lot was in fact “railroad track” and used by the company as such. Its competency is based on Chicago and Northwestern Ry. Co. v. Miller, 72 Ill. 147, Chicago and Alton Railroad Co. v. The People, 98 id. 351, and The People v. Chicago and Western Indiana Railroad Co. 116 id. 181. All that is decided in these cases, and the case of Peoria, Decatur and Evansville Railroad Co. v. Goar, 118 Ill. 134, is, that property situated as this is claimed to be, may be treated as “railroad track,” within the meaning of the Bevenue act, and that when used by a railroad company as such, and so scheduled, it is properly assessable by the State Board of Equalization, and not by local assessors. In each of the cases cited, the property had been returned as “railroad track,” and so assessed, and it was sought by the proceedings below to subject it to double taxation, the local assessors having assessed it as real estate other than railroad track. In attempting to bring this case within the scope of those cases, it is said: “Although this land is not included in the return of the company of its ‘railroad track,’ that return is not binding on the State Board of Equalization, as that board is given power and authority, by committee, or otherwise, to examine persons and papers, (sec. 109, chap. 120,) and it is, of course, to be presumed that they discovered the omission, and assessed the road an additional sum per mile on account of this property.” The fallacy of this position consists in the unwarrantable assumption that we will presume, in the absence of all proof, that the State board did detect the false return of the company, and did make an assessment of property which it did not schedule for assessment, and that the company can have the benefit of that presumption to relieve it from the payment of a tax assessed in conformity with its return. It was the duty of the company to make a true return of its property, and both the State board and the local assessor had a right to act upon the supposition that it had honestly discharged that duty, and the assessor was fully authorized, and it was his duty, to make the assessment for which the judgment below was rendered. There is nothing whatever in this record tending to show, nor did plaintiff in error offer to prove any fact from which it could be inferred, that the tax in question is unjust, or that it has been deprived of any right secured to it, as the owner of the property assessed, by law. Mere formal objections to taxes, not affecting unjustly the right of the.citizen, can not be allowed to defeat judgments for their collection. Chiniquy v. The People, 78 Ill. 570; Purrington et al. v. The People exrel. 79 id. 11. The attempt here is to escape the payment of a just tax through an irregularity, (if, indeed, there is an irregularity,) resulting from the negligent or wrongful act of the property owner. We think the court below properly applied the doctrine of estoppel in excluding the offered evidence. Its judgment will be affirmed. Judgment affirmed.